OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated July 24, 2001, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (ii) and (iii) pending further order of the Court upon a finding that he was guilty of professional misconduct immediately threatening the public interest in that he made substantial admissions under oath and uncontroverted *105evidence of professional misconduct. The petitioner was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Arthur W. Lonschein, as Special Referee, to hear and report.
The petitioner now moves to impose discipline upon the respondent upon his failure to answer the petition. The order dated July 24, 2001, directed the respondent to serve an answer to the petition upon the petitioner and the Special Referee, and to file a copy with the Court within 10 days after the service upon him of a copy of that order. That order was personally served upon the respondent on July 27, 2001. The respondent failed to serve an answer. Accordingly, the five charges contained in the petition must be deemed established.
Although served on October 24, 2001, with the petitioner’s notice of motion to impose discipline upon his default, the respondent failed to submit a response.
The motion is granted, upon the respondent’s failure to answer the petition predicated upon escrow violations, including a dishonored check notice and negative balances, and the respondent is disbarred on his default.
Ritter, J.P., Santucci, Altman, O’Brien and Adams, JJ.
Ordered that the motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harold A. Hall, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Harold A. Hall, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.